                 Case 3:20-cv-05917-BJR Document 18 Filed 10/09/20 Page 1 of 2




 1                                                                The Honorable Barbara J. Rothstein

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 6
     ABSHER/KITCHELL J.V.,
 7                                                        No. 3:20-cv-05917-BJR
                                        Plaintiff,
 8                                                        ORDER GRANTING STIPULATED
            v.                                            MOTION TO STAY CASE PENDING
 9                                                        SETTLEMENT DISCUSSIONS
     PUYALLUP TRIBE OF INDIANS,
10
                                      Defendant.
11

12          THIS MATTER came before the above-entitled Court on the parties’ Stipulated Motion to
13   Stay Case Pending Settlement Discussions.
14          IT IS ORDERED that this case is stayed until October 23, 2020, and (a) the due date for
15   Plaintiff’s Reply in support of its Motion to Compel Arbitration (Dkt. # 4) shall be Monday,
16   October 30, 2020, and (b) Plaintiff’s Response to Defendant’s Motion to Dismiss (Dkt. # 14) shall
17   not be due until November 13, 2020.
18

19          DATED this 9th day of October 2020.


                                                         A
20

21
                                                         Barbara Jacobs Rothstein
22                                                       U.S. District Court Judge
23

24

25

26
     Case 3:20-cv-05917-BJR Document 18 Filed 10/09/20 Page 2 of 2




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
